Title: From George Washington to John Jay, 29 March 1779
From: Washington, George
To: Jay, John


Sir
Head Quarters Middle Brook 29th March 1779
I do myself the honor to transmit the inclosed extract of a letter which I have just received from General Maxwell. Whether the Report that the expedition from the East End of Long Island is laid aside, is true or false, I will not undertake to determine. I also inclose the latest New York paper. I have the honor to be with the greatest Esteem Your Excellency’s Most obt Servt.
